FILE                                                                      THIS OPINION WAS FILED
                                                                                     FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                                                FEBRUARY 10, 2022
SUPREME COURT, STATE OF WASHINGTON
       FEBRUARY 10, 2022
                                                                                         ERIN L. LENNON
                                                                                      SUPREME COURT CLERK




                      IN THE SUPREME COURT OF THE STATE OF WASHINGTON

        IN THE MATTER OF THE RECALL OF:                 )
                                                        )      No. 99804-3
        ADAM FORTNEY,                                   )
                                                        )      En Banc
        SNOHOMISH COUNTY SHERIFF.                       )
                                                        )      Filed: _______________
                                                                      February 10, 2022
                                                        )

               OWENS, J.—This case concerns a recall petition against Snohomish County

        Sheriff Adam Fortney. The petitioner, Lori Shavlik, challenges the trial court’s

        finding that her eight recall charges are either insufficient or barred under the doctrine

        of res judicata. We affirm the trial court and award Sheriff Fortney costs on appeal.

                                     FACTS AND PROCEDURAL HISTORY

               Lori Shavlik seeks to recall Snohomish County Sheriff Adam Fortney. Her

        petition is the fourth to recall Sheriff Fortney since he took office on January 1, 2020.

        As the fourth attempt to recall Sheriff Fortney, the charges in Shavlik’s current

        petition overlap with charges brought in previous recall petitions. According to

        Sheriff Fortney, this overlap warrants barring some of the charges in the current
In re Recall of Fortney, No. 99804-3


petition. Because we must consider the charges brought in prior recall petitions, the

history of each recall attempt is discussed below.

A.     Petition I

       Shavlik filed her first recall petition on April 23, 2020. 3 Clerk’s Papers (CP)

at 422-37. That petition solely concerned Sheriff Fortney’s April 21, 2020, Facebook

post and subsequent press conference where he stated he would not criminally enforce

Governor Inslee’s Stay Home Order. 1 Id. In that petition, Shavlik alleged those

actions (a) violated the sheriff’s statutory duties under RCW 36.28.010 and 36.28.011,

(b) constituted wrongful conduct that affects, interrupts, or interferes with COVID-19

prevention efforts, (c) constituted performance of a duty in an improper manner, (d)

constituted neglect or a knowing failure by an elective public officer to perform

faithfully a duty imposed by law, (e) constituted an unlawful act insomuch as it

encourages citizens to violate the governor’s proclamation and other local health

directives in violation of RCW 43.20.050, RCW 70.05.120, and WAC 246-100-070,

(f) undermined public trust and puts others at risk, including health officials and

emergency management teams, and (g) resulted in private gain to Sheriff Fortney’s

private business interests as a result of Sheriff Fortney’s public office, in violation of

RCW 42.23.070. Id. at 439-40.


1
  Proclamation by Governor Jay Inslee, No. 20-25 (Wash. Mar. 23, 2020),
https://www.governor.wa.gov/sites/default/files/proclamations/20-
25%20Coronovirus%20Stay%20Safe-Stay%Healthy%20tmp%20(002)pdf
[https://perma.cc/PJ48-WAEY]. See 4 CP at 523-27.
                                             2
In re Recall of Fortney, No. 99804-3


      The superior court found charges (a), (c), and (d) sufficient and allowed

Shavlik to gather signatures. Id. at 250-52. But Shavlik failed to file any signatures

as required by RCW 29A.56.150(2). 4 CP at 642. Accordingly, recall I ended, and

Sheriff Fortney remained in office.

B.    Petition II

      Shortly after Shavlik’s first petition, a separate group of voters known as “the

Committee to Recall Snohomish County Sheriff Adam Fortney” (Committee) filed a

recall petition against Sheriff Fortney containing five charges. 3 CP at 258-321. The

superior court found four of the charges sufficient. Id. at 351-52. Those four charges

read as follows:

          1. Adam Fortney endangered the peace and safety of the community
          and violated his statutory duties under RCW 36.28.010 and/or
          36.28.011 and/or oath of office by declaring that he has not and will
          not enforce Governor Inslee’s “Stay Home – Stay Healthy”
          proclamation;

          2. Adam Fortney endangered the peace and safety of the community
          and violated his statutory duties under RCW 36.28.010 and/or
          36.28.011 and/or oath of office by inciting the public to violate
          Governor Inslee’s “Stay Home – Stay Healthy” proclamation;

          3. Adam Fortney endangered the peace and safety of the community,
          violated his statutory duties under RCW 36.28.010, and exercised
          discretion in a manifestly unreasonable manner by rehiring three
          deputy sheriffs previously discharged following investigation and
          findings of misconduct; and

          4. Adam Fortney violated his statutory duties under RCW 36.28.011
          and/or 36.28.020 and exercised discretion in a manifestly
          unreasonable manner by making a public statement on March 27,
          2020 that absolved a deputy sheriff of asserted wrongdoing for
                                           3
In re Recall of Fortney, No. 99804-3


          tackling a black woman related to a jaywalking incident without
          ensuring a proper investigation.

In re Recall of Fortney, 196 Wn.2d 766, 770, 478 P.3d 1061 (2021). On appeal, we

held the second and third charges were factually sufficient but reversed the trial court

on the fourth charge as legally and factually insufficient. Ultimately the Committee

failed to file any signatures, ending the second recall petition. 4 CP at 642.

C.    Petition III

      Nearly a year after filing her first petition, Shavlik filed her second petition to

recall Sheriff Fortney. 3 CP at 354-78. This petition was not subject to a sufficiency

hearing because the superior court dismissed the petition after Shavlik moved to

withdraw it.

D. Petition IV

      On April 1, 2021, Shavlik filed the present recall petition containing eight

charges. 1 CP at 15-33; 2 CP at 216.

      The superior court held a sufficiency hearing on May 11, 2021, and dismissed

petition IV. In dismissing the petition, the court found that charges 1(e) and 2 were

barred by res judicata because they were previously litigated in the first and second

recalls. Verbatim Report of Proceedings (VRP) at 34-36. The superior court found

the remaining charges either factually or legally insufficient. Id. at 36-43. In

response, Shavlik appealed directly to this court under RCW 29A.56.140.




                                            4
In re Recall of Fortney, No. 99804-3


                                       ANALYSIS

      Shavlik raises three issues on appeal. First, she claims the trial court erred by

finding charges 3 through 8 insufficient. Second, she claims the trial court erred by

finding charges 1(e) and 2 barred under res judicata. Third, she claims the trial court

and the Snohomish County Prosecutor’s Office deprived her of a fair and impartial

hearing. We reject all three claims of error, affirm the trial court, and award Sheriff

Fortney costs on appeal.

A.    All of Shavlik’s Charges Are Insufficient To Sustain the Recall Petition

      Washington voters have a constitutional right to recall a nonjudicial elected

official who has “committed some act or acts of malfeasance or misfeasance while in

office, or who has violated his oath of office.” WASH. CONST. art. I, § 33; see also

RCW 29A.56.110. For the purposes of a recall petition:

             (1) “Misfeasance” or “malfeasance” in office means any wrongful
      conduct that affects, interrupts, or interferes with the performance of
      official duty;

             (a) Additionally, “misfeasance” in office means the performance
      of a duty in an improper manner; and

             (b) Additionally, “malfeasance” in office means the commission
      of an unlawful act;

             (2) “Violation of the oath of office” means the neglect or knowing
      failure by an elective public officer to perform faithfully a duty imposed
      by law.

RCW 29A.56.110.



                                            5
In re Recall of Fortney, No. 99804-3


      But a voter’s right to recall is not unlimited. Rather, “an elected official can be

recalled only for cause, meaning the petition must be factually and legally sufficient.”

In re Recall of Inslee, 194 Wn.2d 563, 567, 451 P.3d 305 (2019).

      A recall petition is factually sufficient if the official’s alleged acts or omissions

establish a prima facie case of misfeasance, malfeasance, or a violation of the oath of

office. In re Recall of Wasson, 149 Wn.2d 787, 791, 72 P.3d 170 (2003). To

establish a prima facie case, the petition must provide specific details, including the

date, location, and nature of the allegations. Id.; see In re Recall of Boldt, 187 Wn.2d

542, 549, 386 P.3d 1104 (2017) (“In determining whether a petition is factually

sufficient, we assume the veracity of allegations made so long as they are reasonably

specific and detailed.”) And the petitioner must have some knowledge of the facts

underlying the charges. Wasson, 149 Wn.2d at 791. Such knowledge is not required

to be firsthand knowledge, but we have held that “generally, media articles do not

form a sufficient basis for the personal knowledge required by law.” In re Recall

Charges Against Davis, 164 Wn.2d 361, 368, 193 P.3d 98 (2008).

      Meanwhile, a recall petition is legally sufficient if it “define[s] substantial

conduct amounting to misfeasance, malfeasance, or a violation of the oath of office.”

Id. at 371. To establish legal sufficiency, the petitioner must identify the “standard,

law, or rule that would make the officer’s conduct wrongful, improper, or unlawful.”

In re Recall of Ackerson, 143 Wn.2d 366, 377, 20 P.3d 930 (2001). Under this

standard, lawful discretionary acts are generally insufficient to support a recall. Id.
                                            6
In re Recall of Fortney, No. 99804-3


But an official’s discretionary act is legally sufficient if the elected official “exercised

discretion in a ‘manifestly unreasonable’ manner.” In re Recall of Burnham, 194

Wn.2d 68, 76, 448 P.3d 747 (2019) (quoting Greco v. Parsons, 105 Wn.2d 669, 672,

717 P.2d 1368 (1986)).

       A superior court initially determines whether the charges are sufficient. In re

Recall of West, 155 Wn.2d 659, 663, 121 P.3d 1190 (2005); RCW 29A.56.140. In

determining sufficiency, a court does not assess the truth or falsity of a recall charge;

that role is the sole province of the voters. West, 155 Wn.2d at 662. Rather, the court

acts as a gatekeeper “to ensure that the recall process is not used to harass public

officials by subjecting them to frivolous or unsubstantiated charges.” Id.

       We review a recall petition’s sufficiency de novo. Burnham, 194 Wn.2d at 76.

If a charge is factually insufficient, we do not need to analyze whether it is legally

sufficient and vice versa. In re Recall of Bolt, 177 Wn.2d 168, 175, 298 P.3d 710

(2013).

       1. Charge 3: Private Prosecution

       In charge 3, Shavlik alleges that Sheriff Fortney retaliated against her by

contracting with a private law firm to prosecute her for violating an antiharassment

order. In full, the charge reads:

       3.     On two occasions Sheriff Fortney contracted a private law firm,
              Zachor & Thomas, to prosecute Lori Shavlik in South District and
              Everett District Courts for violation of an anti-harassment order
              after she brought a recall petition against the Sheriff to remove
              him from office. Sheriff Fortney allowed Zachor & Thomas
                                             7
In re Recall of Fortney, No. 99804-3


              access to Sheriff’s Office files and provided thousands of dollars
              in payments for the legal services. Two of the judges met with the
              Prosecutor’s Office for an attorney-client privileged meeting.
              These actions:

          (a) constitute a use of public resources to influence a political action
          in violation of RCW 42.17A.555 and WAC 390-32-010;

          (b) are retaliatory in nature;

          (c) constitute the practice of law in violation of RCW 36.28.110; and

          (d) constitute malfeasance, misfeasance, and violation of the Sheriff’s
          oath of office.

2 CP at 241-42; see 1 CP at 20-21.

       While this charge lays out the legal standards to judge Sheriff Fortney’s

conduct against, the alleged facts do not make out a prima facie case of malfeasance,

misfeasance, or a violation of Sheriff Fortney’s oath of office.

       Shavlik fails to allege that Sheriff Fortney used or authorized the use of any

sheriff’s office facilities to assist a campaign for election or oppose any ballot

proposition. Thus, there is no prima facie case to sustain charge 3(a). Similarly,

Shavlik does not allege that Sheriff Fortney appeared or practiced as an attorney in

any court. Thus, there is no prima facie case to sustain charge 3(c). Meanwhile,

charge 3(b) is insufficient as it does not identify a standard, law, or rule that Sheriff

Fortney violated.

       Additionally, Shavlik fails to demonstrate she has personal knowledge that a

contract between Sheriff Fortney and Zachor & Thomas exists. See 1 CP at 20-21.

                                             8
In re Recall of Fortney, No. 99804-3


For instance, her claim lacks any details about when the alleged contract was formed,

the parties to the contract, or its content.

       The exhibits attached to the petition do not save Shavlik’s claim. While she

submitted a document entitled “Information Exchange Agreement,” that document

does not reveal a contract to prosecute Shavlik. Rather, the document describes the

parameters under which the sheriff’s office may “provide criminal justice information

to contracted prosecutors.” 1 CP at 75. Specifically, the document states the sheriff’s

office may share criminal history information and copies of police case reports with

contracted prosecutors. Id. Shavlik also submitted copies of checks and invoices

from Zachor & Thomas to the city of Sultan for prosecution services. 1 CP at 77-81.

But these documents neither mention Sheriff Fortney nor demonstrate a private

contract between him and Zachor & Thomas to prosecute Shavlik for retaliatory

purposes. Thus, there is no link between Sheriff Fortney and Zachor & Thomas on

the petition’s face to sustain any of the charges.

       2. Charge 4: Dawson Place Board

       In charge 4, Shavlik alleges that Sheriff Fortney improperly serves on the board

of the Dawson Place Child Advocacy Center. In full, the charge reads:

       4.     Sheriff Fortney serves on the board of Dawson Place Child
              Advocacy Center. As a Dawson Place board member, he
              participates in hiring Dawson Place employees, engages in
              fundraising activities, and otherwise dedicates time and attention
              to Dawson Place. These activities:



                                               9
In re Recall of Fortney, No. 99804-3


              (a) are in conflict with Sheriff Fortney’s duties as elected sheriff
              under RCW 36.28.010;

              (b) fraudulently direct government money to a private agency;
              and

              (c) constitute malfeasance, misfeasance, and violation of the
              Sheriff’s oath of office.

2 CP at 242; see 1 CP at 21.

       Like the prior charge, this charge lays out the legal standards against which to

judge the sheriff’s conduct, but the facts alleged in the petition do not establish a

prima facie case. Shavlik fails to establish how sitting on the Dawson Place board

conflicts with Sheriff Fortney’s duties. For example, she does not allege that Sheriff

Fortney failed to arrest any individual, execute a warrant, keep and preserve the peace,

or comply with any other duty listed in RCW 36.28.010. Thus, there is no prima facie

case to sustain charge 4(a).

       Similarly, Shavlik fails to allege any facts that show Sheriff Fortney raised or

transferred funds to Dawson Place. Nor does she provide any details about how

Sheriff Fortney allegedly spends government time and resources to support a private

agency. Therefore, there is no prima facie case to sustain charge 4(b).

       The petition fails to articulate what specific actions Sheriff Fortney took as a

board member that constitute misfeasance, malfeasance, or a violation of his oath of

office. Instead, the charge merely concludes that by serving on the Dawson Place

board, Sheriff Fortney committed an act of malfeasance, misfeasance, and violated his

                                            10
In re Recall of Fortney, No. 99804-3


oath of office. This allegation is not “reasonably specific and detailed” to inform

voters of Sheriff Fortney’s alleged misconduct. See Boldt, 187 Wn.2d at 549.

Therefore, charge 4 is factually insufficient.

         3. Charge 5: Delegating Authority to Interview Child Victims

         In charge 5, Shavlik alleges Sheriff Fortney improperly delegated his authority

as sheriff to conduct child forensic interviews to Dawson Place. In full, the charge

reads:

         5.    Sheriff Fortney, in conjunction with the Prosecutor's Office, has
               delegated his authority to conduct child forensic interviews to
               Dawson Place Child Advocacy Center thereby allowing a secret
               non-private agency to hide the actions of law enforcement from
               the public. This delegation of authority is not allowed under law
               and constitutes malfeasance, misfeasance, and violation of the
               Sheriffs oath of office.
2 CP at 242; see 1 CP at 21.

         The charge is factually insufficient because it lacks reasonable specificity.

Shavlik merely alleges Sheriff Fortney delegated his authority to interview child

victims. See 1 CP at 21. But the charge lacks any detail about how, when, or to

whom Sheriff Fortney delegated such authority. This vague and generic allegation

falls short of our requirement that allegations be reasonably specific and detailed.

         4. Charge 6: Personal E-mails

         In charge 6, Shavlik alleges Sheriff Fortney inappropriately accessed and sent

messages from his county e-mail account while on county time. In full, it reads:



                                             11
In re Recall of Fortney, No. 99804-3


      6.     On April 30, 2020, using his County email account and while on
             County time, Sheriff Fortney received and responded to an email
             from Deputy David Fontenot regarding a campaign to recall
             Sheriff Fortney from office. The email exchange solicited
             campaign contributions, defamed the recall campaign petitioner
             Lori Shavlik, and defamed the Prosecutor’s Office. These email
             communications:

             (a) are retaliatory in nature; and

             (b) constitute malfeasance, misfeasance, and violation of the
             Sheriff’s oath of office.

2 CP at 242-43; see 1 CP at 20.

      This charge has two defects. First, Shavlik fails to identify a standard, law, or

rule that makes Sheriff Fortney’s act of accessing and sending e-mails unlawful.

Second, the alleged facts do not amount to substantial conduct. To be legally

sufficient, the petition must “define substantial conduct clearly amounting to

misfeasance, malfeasance, or a violation of the oath of office.” Davis, 164 Wn.2d at

371. Under this standard, we have found certain conduct to be insubstantial. See

Bolt, 177 Wn.2d at 174 (conduct was insubstantial where mayor occasionally parked a

town vehicle at a neighbor’s house when he stopped to have coffee); see also

Burnham, 194 Wn.2d at 81 (conduct was insubstantial when mayor used town-owned

lots to park his vehicles). Sheriff Fortney’s conduct is similar to the insubstantial

conduct in those cases. Shavlik alleges only that Sheriff Fortney responded to one

e-mail sent from Deputy David Fontenot on his county e-mail on county time. 1 CP

at 20, 58. In that e-mail, Sheriff Fortney thanked Deputy Fontenot for his support. Id.

                                            12
In re Recall of Fortney, No. 99804-3


at 58. Sheriff Fortney neither solicited contributions for his legal defense nor defamed

Shavlik. See id. This single alleged e-mail response to a coworker is not substantial

conduct that clearly amounts to misfeasance, malfeasance, or a violation of the oath

office. Thus, charge 6 is legally insufficient.

       5. Charge 7: Organizing Rallies

       In charge 7, Shavlik alleges Sheriff Fortney organized rallies where he did not

wear a mask and encouraged others to attend maskless in violation of Governor

Inslee’s orders. In full, the charge reads:

       7.     After being subject to recall campaigns, Sheriff Fortney organized
              several political rallies to protest the recall campaigns. Sheriff
              Fortney did not wear a mask at these rallies, which were attended
              by hundreds of people many of whom were also maskless. Sheriff
              Fortney also indicated that the rallies were organized by Sheriff's
              Office employees at his direction. These actions:

              (a) are reckless and taken in disregard of the law, including orders
              of the Governor;

              (b) encourage others to forego [sic] using a mask in violation of
              the Governor’s orders and other laws;

              (c) put others at risk;

              (d) constitute lobbying and a use of County resources for a
              political campaign;

              (e) provided Sheriff Fortney with an unfair advantage against the
              recall campaigns, which were limited to signature gathering under
              extreme restrictions; and

              (f) constitute malfeasance, misfeasance, and violation of the
              Sheriff’s oath of office.

                                              13
In re Recall of Fortney, No. 99804-3


2 CP at 243; see 1 CP at 21-23.

      This charge is legally insufficient because Shavlik fails to cite any standard,

law, or rule that makes Sheriff Fortney’s alleged conduct wrongful, improper, or

unlawful. While Shavlik claims Sheriff Fortney violated the governor’s orders by

appearing at a large public gathering, she does not identify any specific order. At

best, charge 7(b)’s reference to “other laws” incorporates “Snohomish County Health

Officer’s Order No. 20-060,” which Shavlik cites in her petition. 1 CP at 45-49. That

order, issued March 17, 2020, prohibited public gatherings with more than 50 people

in Snohomish County. Id. But as the trial court noted at the sufficiency hearing,

Order No. 20-060 was rescinded on June 23, 2020, by Order No. 20-072. VRP at 41-

42. Because all three rallies occurred after June 23, Sheriff Fortney could not have

violated Order No. 20-060. And Shavlik does not cite any other state, county, or local

orders that Sheriff Fortney violated. See 1 CP at 15; 2 CP at 216. Without a legal

standard to measure Sheriff Fortney’s actions against, Shavlik cannot make out a

prima facie case. Accordingly, charge 7 is legally insufficient.

      6. Charge 8: Unmasked Sheriff’s Office Employees

      In charge 8, Shavlik alleges that Snohomish County Sheriff’s Office employees

refused to wear masks inside of the Snohomish County Courthouse. In full, the

charge reads:

      8.        On November 24, 2020 and January 11, 2021, the Sheriff’s Office
                Marshalls [sic] assigned to the Superior Court refused to wear
                masks and comply with orders of the Superior Court regarding
                                           14
In re Recall of Fortney, No. 99804-3


             masking. These actions constitute malfeasance, misfeasance, and
             violation of the Sheriff’s oath of office.

2 CP at 243-44.

      This charge is factually and legally insufficient. Shavlik does not allege in her

petition that Sheriff Fortney knew that any of his employees were not wearing masks,

let alone that he ordered or condoned their conduct. This missing piece is required to

make out a prima facie case. Indeed, an official cannot be recalled for a subordinate’s

act where the official did not direct or have knowledge of the act. In re Recall of

Morrisette, 110 Wn.2d 933, 936, 756 P.2d 1318 (1988). Further, Shavlik fails to

identify any standard, law, or rule that Sheriff Fortney violated even if he directed or

knew of his employees appearing maskless in court. Thus, charge 8 is insufficient.

B. Res Judicata Bars Charges 1 and 2

      The trial court also dismissed charges 1(e) and 2 on the basis that they were

barred under res judicata. CP at 1-4. Shavlik claims this finding was an error.

Conversely, Sheriff Fortney argues that not only does res judicata bar relitigating

charges 1(e) and 2 but also charges 1(a), (b), (c), (d), (f), and (g). We review whether

res judicata applies de novo. Weaver v. City of Everett, 194 Wn.2d 464, 473, 450

P.3d 177 (2019).

      Res judicata bars a successive recall petition when comparing two charges

shows that “the charges share identity of subject matter, cause of action, persons and

parties, and the quality of the persons for or against whom the claim is made.” In re

                                           15
In re Recall of Fortney, No. 99804-3


Recall of Pearsall-Stipek, 129 Wn.2d 399, 402, 918 P.2d 493 (1996) (Pearsall-Stipek

I). This standard is meant to incorporate “all of the usual elements of res judicata.”

Id. (citing Rains v. State, 100 Wn.2d 660, 663, 674 P.2d 165 (1983)).

       Under the third element, charges may share the “identity of parties” even when

parties are not exactly identical, provided they have “sufficiently identical interests.”

In re Pearsall-Stipek, 136 Wn.2d 255, 261, 961 P.2d 343 (1998) (Pearsall-Stipek II);

accord Snyder v. Munro, 106 Wn.2d 380, 383-84, 721 P.2d 962 (1986). Citizens

share the same interest in judicial resolution of the sufficiency of a recall petition:

“proceeding to the signature gathering stage of the recall process.” Pearsall-Stipek II,

136 Wn.2d at 262. Thus, we will not subject an elected official to answer the same

charges each time a different citizen is willing to put their name on a recall petition.

Id.

       Here, the last three elements of res judicata are satisfied. First, the cause of

action in recall I, recall II, and recall IV is the same: a petition to recall an elected

official. Second, the persons and parties are the exact same between recall I and recall

IV: Shavlik and Sheriff Fortney. Further, under Pearsall-Stipek II, Shavlik and the

Committee have sufficiently identical interests as voters to satisfy the identity of

persons element. Third, the charges share the same quality of the persons for or

against whom the claim is made: Shavlik in her role as a voter seeking to recall an

elected official and Sheriff Fortney in his role as an elected official subject to recall.

See Fortson-Kemmerer v. Allstate Ins. Co., 198 Wn. App. 387, 405-06, 393 P.3d 849
                                              16
In re Recall of Fortney, No. 99804-3


(2017) (quality of persons refers to the role the parties are assuming for the current

litigation).

       The remaining question is whether the charges share the same subject matter.

To answer this question, we look to the charges as they appear in the ballot synopses

and the facts alleged in the petitions. See Pearsall-Stipek I, 129 Wn.2d at 403 (court

should look to legal and factual similarities to determine if the subject matter is

identical).

       Sheriff Fortney first argues that res judicata bars relitigating charges 1(b), (e),

(f), and (g) because the court in recall I found those charges insufficient. He argues

that these charges are the same as charges 1(b), (e), (f), and (g) in recall I. See 3 CP at

439-40; 5 CP at 698-99.

       As they appear in the ballot synopses, charges 1(b), (e), (f), and (g) are nearly

identical to those in recall I. Additionally, the facts Shavlik alleged in her petition in

recall IV are nearly identical to the facts in her petition in Recall I. See 1 CP at 15-33;

3 CP at 422-33. Accordingly, both the ballot synopses and petition materials show the

subject matter in charges 1(b), (e), (f), and (g) in the current petition is identical to the

charges in recall I that were found insufficient. Therefore, charges 1(b), (e), (f), and

(g) are barred under res judicata.

       Next, Sheriff Fortney contends that res judicata bars charges 1(a), (c), and (d)

because they were found to be sufficient in recall I. See 3 CP at 439-40; 5 CP at 698-

99.
                                             17
In re Recall of Fortney, No. 99804-3


       As they appear in the ballot synopses, charges 1(a), (c), and (d) are identical to

those in recall I. Moreover, similar facts are alleged in both petitions with respect to

these charges. See 1 CP at 15-33; 3 CP at 422-33. Because the underlying facts and

legal theories are identical to the charges the superior court found sufficient in recall I,

charges 1(a), (c), and (d) are also barred under res judicata.

       Shavlik counters that res judicata cannot bar charges that were previously

found sufficient. In effect, she argues only insufficient charges are barred under res

judicata. But nothing in our jurisprudence suggests res judicata applies only to certain

outcomes like dismissed claims. Rather, res judicata applies to all claims adjudicated

on the merits regardless of the outcome. This means that charges previously found

sufficient are barred from being relitigated under res judicata, which includes charges

(1)(a), (c), and (d) in this case.

       Finally, charge 2 concerning the rehiring of Deputy Wallin is also barred under

res judicata because it was previously decided in recall II. See Fortney, 196 Wn.2d at

778-82. Shavlik effectively concedes res judicata applies to charge 2, stating in her

brief “the issue of Art Wallen [sic] has been adjudicated BOTH in Shavlik’s original

recall AND in the recall from other Snohomish County residence [sic].” Br. of

Appellant at 9-10. Accordingly, charge 2 is barred under res judicata.

C.     Shavlik Received a Fair and Impartial Hearing

       Shavlik argues she was denied a fair and impartial hearing on three bases.

First, she claims the Snohomish County prosecuting attorney created a conflict of
                                            18
In re Recall of Fortney, No. 99804-3


interest by filing the ballot synopsis and representing Sheriff Fortney. Second, she

claims she was prejudiced by the prosecutor’s alleged late filing of her petition and

the exclusion of materials from the record. Third, Shavlik claims that all Snohomish

County judges are biased against her.

       1. The Snohomish County Prosecuting Attorney Did Not Create a Conflict of
          Interest

       Shavlik claims the Snohomish County prosecuting attorney’s office created a

conflict of interest when deputy prosecutor Rebecca Guadamud submitted a ballot

synopsis of Shavlik’s recall charges while another deputy prosecutor, Lyndsey

Downs, defended Sheriff Fortney against the recall charges. We reject this claim.

       By statute, a county prosecuting attorney has two roles in a recall case. The

first is ministerial: the prosecuting attorney “shall formulate a ballot synopsis of the

charge of not more than two hundred words.” RCW 29A.56.130(1). After

formulating the ballot synopsis, the prosecuting attorney must “certify and transmit

the charges and the ballot synopsis” to superior court and “petition the superior court

to approve the synopsis and to determine the sufficiency of the charges.” RCW

29A.56.130(2).

       The prosecuting attorney’s second role is representative: to defend the elected

official who is the subject of the recall petition. The county prosecuting attorney has a

broad duty to advise county officers and represent the county in all criminal and civil

proceedings when the county is a party. RCW 36.27.020(2)-(4). The attorney


                                            19
In re Recall of Fortney, No. 99804-3


general’s office has interpreted this provision to mean that “the prosecuting attorney

must defend all county officers when sued in the capacity as such county officers.”

1953 Op. Att’y Gen. No. 467, at 2. And in the context of this case, “the county may

in a proper case provide legal services for the sheriff and his deputies when they are

sued as the result of an official act.” 1964 Op. Att’y Gen. No. 124, at 4. The logic of

these attorney general opinions 2 extends to recall petitions. Therefore, the prosecuting

attorney may defend the county sheriff when the sheriff is subject to a recall petition

for his official acts.

       Shavlik suggests these roles are at odds with each other. On the other hand,

Sheriff Fortney contends the prosecuting attorney’s dual roles do not inherently create

a conflict of interest. He analogizes the prosecutor’s roles to the dual roles of the

attorney general we considered in Washington Medical Disciplinary Board v.

Johnston, 99 Wn.2d 466, 663 P.2d 457 (1983). In that case, we held a physician was

not denied a fair and impartial hearing when the same assistant attorney general

served as the state medical disciplinary board’s legal advisor and prosecutor in

disciplinary proceedings. Id. at 480-81. While we found no actual prejudice on those

facts, we noted that “[w]hen the performance of any legal duties required of the

Attorney General presents actual conflicts of interest, a different assistant attorney

general can, and should, be assigned to handle those inconsistent functions.” Id. at


2
  Attorney general opinions are generally entitled to great weight. Five Corners Family Farmers
v. State, 173 Wn.2d 296, 308, 268 P.3d 892 (2011).
                                              20
In re Recall of Fortney, No. 99804-3


480. This principle applies in full force to the county prosecutor’s dual roles in recall

proceedings. As long as an effective screening mechanism exists in a public office, it

is acceptable for different attorneys within the same public office to represent

different clients with potentially conflicting interests. See State v. Stenger, 111 Wn.2d

516, 522, 760 P.2d 357 (1988) (entire prosecuting attorney’s office is not disqualified

from a case where one prosecutor is properly screened).

       Under this standard, no conflict was created because separate prosecutors

handled the potentially inconsistent functions. Ms. Guadamud drafted and submitted

the ballot synopsis while Ms. Downs represented Sheriff Fortney at the sufficiency

hearing. Ms. Guadamud did not present any argument regarding the sufficiency of the

charges or otherwise advocate for Sheriff Fortney. See VRP at 24-25. And Shavlik

does not cite anything else in the record to suggest a conflict of interest exists.

Accordingly, the Snohomish County prosecuting attorney’s office did not create a

conflict of interest that deprived Shavlik of a fair and impartial hearing.

       2. Shavlik Was Not Prejudiced by Any Late Filing

       Shavlik next claims that Ms. Downs intentionally and in bad faith delayed

entering Shavlik’s petition into the record to be considered at the sufficiency hearing.

Br. of Appellant at 12-13. Further, she argues there were “missing documents relating

to the ‘pennies for Puppies’ private group that Adam Fortney was operating during

county time using county resources.” Id. at 13. Neither argument is persuasive in

light of the record.
                                            21
In re Recall of Fortney, No. 99804-3


      It appears that Ms. Guadamud, not Ms. Downs, filed county auditor Garth

Fell’s declaration on April 14, 2021, without Shavlik’s petition attached as an exhibit.

VRP at 29; Resp. Br. of Snohomish County Prosecuting Att’y at 6. To remedy this

error, Ms. Guadamud filed an amended declaration with Shavlik’s petition attached as

an exhibit on April 26, 2021. VRP at 29. Then, because the initial hearing judge was

disqualified and a medical continuance was granted, the sufficiency hearing did not

occur until May 11, 2021. This gave Shavlik more than two weeks to review the

materials submitted by Ms. Guadumud before appearing at the sufficiency hearing.

Despite having this ample time to review the record, she did not raise the issue of any

missing materials before the hearing. At the hearing, Shavlik referenced the “Pennies

for Puppies” business, Id. at 10-11, but she failed then, as she does now, to submit any

evidence of additional materials in her petition that the prosecutor’s office excluded

from the record. Therefore, we reject Shavlik’s claim that she was prejudiced by an

incomplete, “late” filing.

      3. Any Judicial Bias Was Cured by Judge Cliff’s Appointment

      Shavlik also claims that several Snohomish County judges are biased against

her and that this alleged bias deprived her of a fair and impartial hearing. She claims

Judge Appel, Judge Ellis, Judge Bui, and Judge Fair have connections to Dawson

Place, which is the subject matter of one of her charges against Sheriff Fortney. Br. of

Appellant at 13-16. Even if we take these allegations as true, they do not support the

conclusion that Shavlik was deprived of a fair and impartial hearing. If any judicial
                                           22
In re Recall of Fortney, No. 99804-3


bias existed, it was cured when all Snohomish County judges recused themselves

from hearing Shavlik’s recall petition and the case was reassigned to Island County

Superior Court Judge Carolyn Cliff. 1 CP at 8.

D.     Award of RAP 14.2 Costs

       Finally, Sheriff Fortney requests costs under RAP 14.2 as the substantially

prevailing party on review. Because Shavlik’s allegations are legally and factually

insufficient to sustain recall charges, Sheriff Fortney is the substantially prevailing

party. As such, he is entitled to costs under RAP 14.2. Accordingly, we award

Sheriff Fortney costs on appeal, to be determined by the commissioner or clerk in

accordance with RAP 14.6.

                                      CONCLUSION

       Shavlik’s recall charges are either insufficient to proceed to voters or barred

under res judicata. Further, Shavlik was not deprived of a fair and impartial hearing

because there was no conflict of interest or judicial bias. We affirm the superior

court’s dismissal of the recall petition and award Sheriff Fortney costs on appeal.




                                            23
In re Recall of Fortney, No. 99804-3




WE CONCUR:




                                       24